Weltner, Justice.
Joe Dixon stabbed his former female companion. She died of multiple stab wounds, and he was convicted of murder.1
The single enumeration of error is that the verdict is against the weight of evidence. The evidence in this case is sufficient under the standard of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
*30Decided April 9, 1987.
H. Haywood Turner III, for appellant.
William J. Smith, District Attorney, Michael J. Bowers, Attorney General, J. Michael Davis, Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.


 The crime was committed on December 1, 1985, and the indictment was returned on December 30, 1985. Dixon was convicted and sentenced on February 25, 1986. No motion for new trial was filed. The transcript of the evidence was filed on January 13,1987. A motion for out-of-time appeal was granted on January 9, 1987. Notice of appeal was filed on January 3, 1987, and the record on appeal was docketed on January 23, 1987. The case was submitted March 6, 1987.